       Case 3:18-cr-00052-DPJ-LGI Document 278 Filed 05/18/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION
UNITED STATES OF AMERICA

V.                                                          CRIMINAL NO. 3:18-CR-52-DPJ-LGI

BRANDON DESHANTA MILLER,
JEROME MILLER, JR., AND JAMIE ANIVAL
HERNANDEZ

                                              ORDER

       This criminal matter is set for an evidentiary hearing and pretrial conference on May 21,

2021, at 9:00 a.m. The Court recently learned that Defendant Brandon Deshanta Miller’s unit at

the Madison County Jail is quarantined until May 28, 2021. Accordingly, the Court will not

conduct the pretrial conference as scheduled and will now address two of the four pending

motions that do not require evidence, including the one filed by Brandon Miller.

I.     Defendant Jerome Miller, Jr.’s Motion in Limine [168]

       The Government states that it does not plan to offer the evidence Jerome Miller moved to

exclude unless it becomes relevant. Jerome Miller’s motion is granted. If the Government

concludes that the evidence has become relevant, it must raise the issue outside the jury’s

presence.

II.    Brandon Miller’s Motion in Limine [263]

       Defendant Brandon Miller identifies ten topics that he says the Court should exclude

from evidence under Federal Rules of Evidence 401 through 404. The Government concedes all

but three, acknowledging that it will not attempt to introduce the topics found in Paragraphs 2(b),

(c), (d), (e), (h), (i), and (j) of Brandon Miller’s motion. See Def.’s Mot. [263] at 2–4. The

motion is granted as to those topics. If the Government concludes that the evidence has become

relevant, it must raise the issue outside the jury’s presence.
       Case 3:18-cr-00052-DPJ-LGI Document 278 Filed 05/18/21 Page 2 of 6




       The remaining three topics, reflected in Paragraphs 2(a), (f), and (g) of Brandon Miller’s

motion, address his alleged prior bad acts and those of alleged co-conspirators. The Government

says those topics reflect intrinsic evidence of the charged offenses that is not unduly prejudicial.

       The charged offenses are found in a superseding indictment filed on July 10, 2019. It

charges Brandon Miller and three co-defendants in Count I with conspiring to distribute and

possess with intent to distribute methamphetamine, a Schedule II controlled substance, in

violation of 21 U.S.C. §§ 846 and 841(a)(1). Count I also identifies other alleged co-

conspirators, most relevant for this motion, Shandlette Hudson, who was charged in the original

indictment but entered a guilty plea. The conspiracy allegedly occurred between November

2014 and the date of the indictment. The first indictment was filed on March 7, 2018, but it was

superseded on July 10, 2019.

       In addition to that charge, Brandon Miller is the sole defendant named in three more

counts. Counts II and III charge him with violating 21 U.S.C. § 841(a)(1) by possessing with the

intent to distribute 50 grams or more of methamphetamine on or about April 17, 2017, and

August 31, 2017. Finally, though less relevant to this motion, Count IV charges Brandon Miller

with being a felon in possession of a firearm on or about November 19, 2017, in violation of 18

U.S.C. § 922(g)(1).

       Brandon Miller says the following three topics are irrelevant to these charges under Rules

401 and 402, would constitute improper character evidence under Rule 404(b)(1), and would be

substantially more prejudicial than probative under Rule 403:

       a.      On June 19, 2016, co-defendant, Shandlette Hudson was encountered by
       Transportation Security Administration (TSA) officers at the Jackson-Evers
       International Airport attempting to board a commercial flight from Jackson,
       Mississippi to Dallas, Texas with $55,020.00 in his carry-on luggage. According
       to Department of Homeland Security report, dated July 5, 2016, Hudson indicated
       that he was traveling to Texas to purchase two antique cars.

                                                  2
       Case 3:18-cr-00052-DPJ-LGI Document 278 Filed 05/18/21 Page 3 of 6




       ....

       f.      On February 27, 2017, personnel operating pursuant to an authorized wire
       intercept recorded an incoming telephone call to Target Telephone 5 [and]
       monitored an outgoing SMS/Text message (SMS/Text #58621) from Target
       Telephone 5 to 972-684-4516, a cellular telephone used by Jerome Miller. During
       the recording, [Brandon and Jerome Miller] argue about “7 girls” which is a slang
       term for cocaine. Affidavit in Support of Application for Wire Intercept, Filed on
       March 31, 2017. (GOV-001707).

       g.      On February 28, 2017, personnel operating pursuant to an authorized wire
       intercept recorded an incoming telephone call from Target Telephone 5 (Call
       #58498) to 915-256-9101, a telephone number utilized by REDACTED #4. Law
       enforcement believes REDACTED #4 supplied marijuana and methamphetamine
       to Miller. During the recording, Miller tells REDACTED #4, that he presently
       has about $100,000 and expects an additional $50,000.00 to arrive soon. They
       then discuss an earlier negotiated transfer of methamphetamine that never resulted
       in a delivery, because Miller failed to call REDACTED #4 to confirm it.

Def.’s Mot. [263] at 3–4.

       To begin, evidence is relevant if “it has any tendency to make a fact more or less

probable than it would be without the evidence.” Fed. R. Evid. 401 (emphasis added). For

reasons that will become more apparent, all three of the disputed topics are relevant to the

conspiracy and possession-with-intent-to-distribute charges in Counts I through III.

     As for the objections under Rules 403 and 404 to these alleged bad acts, the Court follows

the test announced in United States v. Beechum, 582 F.2d 898 (5th Cir. 1978) (en banc). The

threshold question under this analysis is whether the “defendant in fact committed” the alleged

bad act. Id. at 912. The Government must therefore “provide evidence sufficient to allow a

reasonable jury to find that the defendant committed the act.” United States v. Gonzalez-Lira,

936 F.2d 184, 190 (5th Cir. 1991). That is not disputed.

     From there, the Court asks whether the alleged bad acts are intrinsic or extrinsic to the

charges against the defendant. Beechum, 582 F.2d at 911. If intrinsic, then Rule 404 does not



                                                 3
       Case 3:18-cr-00052-DPJ-LGI Document 278 Filed 05/18/21 Page 4 of 6




apply. Id. Evidence is intrinsic when it “and the evidence of the charged crime are inextricably

intertwined or both acts are part of a single criminal episode or the other acts were necessary

preliminaries to the crime charged.” United States v. Freeman, 434 F.3d 369, 374 (5th Cir.

2005). “Evidence is intrinsic to a conspiracy if ‘it is relevant to establish how the conspiracy

came about, how it was structured, and how each appellant became a member.’” United States v.

Sangs, 163 F.3d 1355 (5th Cir. 1998) (quoting United States v. Lokey, 945 F.2d 825, 835 (5th

Cir. 1991)). “And, plainly, acts committed in furtherance of the charged conspiracy are

themselves part of the act charged and therefore qualify as intrinsic evidence.” United States v.

Ceballos, 789 F.3d 607, 621 (5th Cir. 2015) (citation and quotation marks omitted).

     Here, all three disputed topics occurred during the charged conspiracy to possess with the

intent to distribute methamphetamine, and all three seem to relate to that alleged conspiracy.

They also demonstrate relationships between named defendants and alleged co-conspirators, how

the conspiracy allegedly started, and its ongoing nature.

     Defendant does note as to Paragraph 2(a) that Hudson claimed the $55,000 discovered in

his bag at the Jackson airport was to purchase an antique car, but that does not render the

incident inadmissible. The evidence still shows that Hudson claimed to be flying from

Mississippi to Texas to see Brandon Miller with a large sum of cash. The jury is not required to

believe his assertions to the agents regarding the purpose for that cash. Plus, the evidence links

Hudson—a named co-conspirator in the indictment—to Brandon Miller and further reflects a

Mississippi/Texas connection consistent with the geographic scope of the alleged conspiracy.

     In sum, all three topics appear to be part of the conspiracy itself and at least complete the

picture of its scope. They also provide background on how the alleged conspiracy started and its

participants. The evidence is intrinsic.



                                                 4
       Case 3:18-cr-00052-DPJ-LGI Document 278 Filed 05/18/21 Page 5 of 6




     Because the evidence is intrinsic, there is no need to consider the next Beechum step,

whether the “evidence is relevant to an issue other than the defendant’s character” under Rule

404(b). 582 F.2d at 911. But even assuming the evidence is extrinsic, it does satisfy the second

Beechum step because communications regarding alleged drug transactions and large sums of

cash at least reflect knowledge, intent, and absence of mistake. See Fed. R. Evid. 404(b)(2).

     The final issue is Rule 403, which must be addressed whether the evidence is intrinsic or

extrinsic. Here, all three topics are highly probative of an alleged ongoing drug-trafficking

operation. While the evidence might hurt the Defendant’s case, Rule 403 addresses “unfair

prejudice.” And with one exception, there is no unfair prejudice.

     That exception is the reference to “7 girls” found in the February 27, 2017 text message.

Def.’s Mot. [263] ¶ 2(f). Defendant says this “is a slang term for cocaine,” and he is not charged

with possessing cocaine. Id. The full text reads: “I’m bringing that to u today hv my shit

together see how u play me I got this shit started and I can’t get shit u let a Nigga run off with 7

girls and u didn’t do shit wen u know I got u but this how I get played jus hv mine and we good

bra.” Gov’t’s Resp. [276] at 3 (citing GOV-001706-1707).

     This message has probative value because it explains the Millers’ relationship and reflects

ongoing communications that appear to involve trafficking. But the type of drug involved in

their earlier altercation is not significant to those issues. Thus, the probative value of the phrase:

“u let a Nigga run off with 7 girls and u didn’t do shit wen u know I got u” is not yet apparent.

Id. (emphasis added). Moreover, the date of the “7 girls” dispute is unknown, making it hard to

evaluate whether it should be considered under Rule 404(b)(2) or is unfairly prejudicial for that

additional reason.




                                                  5
         Case 3:18-cr-00052-DPJ-LGI Document 278 Filed 05/18/21 Page 6 of 6




       Motions in limine are preliminary holdings that may be revisited at trial. Accordingly, if

the Government wants to include the emphasized phrase with the rest of the evidence, it must

address the issue at sidebar to develop a better record. Otherwise, the rest of the three disputed

topics are not unfairly prejudicial or confusing, and even if so, the Rule 403 considerations

would not substantially outweigh probative value. Brandon Miller’s motion in limine is granted

in part and denied in part.

III.     Miscellaneous Issues

         The only remaining motions are those related to Defendant Jamie Anival Hernandez.

Under Federal Rule of Criminal Procedure 43, Defendants’ attendance is not required for pretrial

hearings or hearings addressing questions of law. And while counsel for the other defendants

may attend if they desire, the Court will not require them to do so. Hernandez may participate by

video.

         Finally, while Defendants’ attendance at the pretrial conference is not technically

required under Rule 43, the Court believes their attendance would be prudent. Accordingly, the

pretrial conference will be postponed until after Defendant Brandon Miller is released from

quarantine. The Court intends to set that for June 1, 2021; counsel shall contact Courtroom

Deputy Shone Powell no later than May 19 to set the time.

IV.      Conclusion

         For the foregoing reasons, Defendant Jerome Miller, Jr.’s Motion in Limine [168] is

granted, and Defendant Brandon Deshanta Miller’s Motion in Limine [263] is granted in part and

denied in part.

         SO ORDERED AND ADJUDGED this the 18th day of May, 2021.

                                               s/ Daniel P. Jordan III
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                                  6
